DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-5, 8, 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of Patent No.  10824573. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the patent, as an example, anticipates or renders obvious claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the US Patents claim 1 and as such is unpatentable for obvious-type double patenting. 
Claims 2-4 of the instant application corresponds to various limitations as recited in claims 1-5 of the US Patent and are rejected on the ground of nonstatutory obviousness-type double patenting on the same rationale as claim 1 above.  
Claim 18 of the patent, as an example, anticipates or renders obvious claim 8 of the instant application. Claim 8 of the instant application therefore is not patently distinct from the US Patents claim 18 and as such is unpatentable for obvious-type double patenting.
Claim 12 of the patent, as an example, anticipates or renders obvious claim 16 of the instant application. Claim 16 of the instant application therefore is not patently distinct from the US Patents claim 12 and as such is unpatentable for obvious-type double patenting.



	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawlowski 20080092016 herein Pawlowski.
Per claim 1, Pawlowski discloses: a memory array; and control circuitry coupled to the memory array and configured to: (fig. 1) responsive to receipt of a first operation mode, operate the memory array in accordance with a first refresh mode in which the memory array is refreshed at a first rate; (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may occur. This rate is preferably at least twice as slow as the rate at which memory cells in the partitioned region 124 of the array 34 are refreshed. The memory cells in the partitioned region 124 of the array 34 are refreshed at a normal rate that is generally sufficient for no data retention errors to occur; examiner notes that under the normal refresh mode data is refreshed a normal rate) and responsive to receipt of a second operation mode, operate the memory array in accordance with a second refresh mode in which a first region of the memory array is refreshed at the first rate and a second region of the memory array is refreshed at a second rate that is different than the first rate (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may occur. This rate is preferably at least twice as slow as the rate at which memory .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski 20080092016 herein Pawlowski in view of Li 20090241200 herein Li.
Pawlowski does not discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the first refresh mode wherein the first region and the second region are unsecure.
However, Li discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the first refresh mode wherein the first region and the second region are unsecure (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an embodiment of the present invention. The security memory device 100 includes control logic unit 106 in communication with a memory cell array 104. The memory cell array 104 includes a protected-cell zone 114 having at least one mine 112, and a free-cell zone 116 having a lock 108 storing a key value 110).
It would have been obvious to one having ordinary skill in the art to combine Pawlowski and Li because Li’s secured zone combined with Pawlowski’s partitions protects sensitive data from unwanted access (¶0022).
Per claim 3, Pawlowski discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the second refresh mode in which the first region of the memory array is refreshed at the first rate and the second region of the memory array is refreshed at the second rate without performing an authentication process ((fig. 3, ¶0021 The partitioned memory region 124 is refreshed at the normal refresh rate that is selected to ensure that data retention errors do not occur. As a result, the data read from the DRAM array 34 in the partitioned region 124 is immediately available to the CPU 14 through the memory controller 30 without the need to first read a corresponding ECC syndrome and then use the syndrome to check and possibly correct data read from 
Per claim 4, Li discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the first refresh mode wherein the first region is unsecure and the second region is secured via an authentication process (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an embodiment of the present invention. The security memory device 100 includes control logic unit 106 in communication with a memory cell array 104. The memory cell array 104 includes a protected-cell zone 114 having at least one mine 112, and a free-cell zone 116 having a lock 108 storing a key value 110).
Per claim 5, Li discloses: wherein the control circuitry is further configured to perform the authentication process by comparing a first value associated with the received first operation mode to a second value associated with the second region (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an embodiment of the present invention. The security memory device 100 includes control logic unit 106 in communication with a memory cell array 104. The memory cell array 104 includes a protected-cell zone 114 having at least one mine 112, and a free-cell zone 116 having a lock 108 storing a key value 110).
Per claim 6, Pawlowski discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the second refresh mode to increase security for the second region of the memory array ((fig. 3, ¶0021 The partitioned memory region 124 is refreshed at the normal refresh rate that is selected to ensure that data retention errors do not occur. As a result, the data read from the DRAM array 34 in the partitioned region 124 is immediately available to the CPU 14 through the memory controller 30 without the need to first read a corresponding ECC syndrome and then use the syndrome to check and possibly correct data read from the DRAM array 34.; the examiner interprets the secure and unsecure region in view of retention errors wherein the region requiring a low 
Per claim 7, Pawlowski discloses: wherein the control circuitry is further configured to operate the memory array in accordance with the first refresh mode where the first rate is a default rate for the memory array (fig. 3, ¶0021 The partitioned memory region 124 is refreshed at the normal refresh rate that is selected to ensure that data retention errors do not occur. As a result, the data read from the DRAM array 34 in the partitioned region 124 is immediately available to the CPU 14 through the memory controller 30 without the need to first read a corresponding ECC syndrome and then use the syndrome to check and possibly correct data read from the DRAM array 34.).
Per claim 8, Pawlowski discloses: responsive to a register value (fig. 1 mode register) indicating a first operation mode, operating a first region and a second region of a memory array in accordance with a first refresh mode in which the first region and the second region are refreshed at a first rate (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may occur. This rate is preferably at least twice as slow as the rate at which memory cells in the partitioned region 124 of the array 34 are refreshed. The memory cells in the partitioned region 124 of the array 34 are refreshed at a normal rate that is generally sufficient for no data retention errors to occur; examiner notes that under the normal refresh mode data is refreshed a normal rate) and responsive to the register value (fig. 1 mode register) indicating a second operation mode, operating the second region of the memory array in accordance with a second refresh mode in which the first region of the memory array is refreshed at the first rate and the second region of the memory array is refreshed at a second rate that is different than the first rate (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may 
Pawlowski does not discloses: and wherein the first region is an unsecure region and the second region is a secure region.
However, Li discloses: and wherein the first region is an unsecure region and the second region is a secure region (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an embodiment of the present invention. The security memory device 100 includes control logic unit 106 in communication with a memory cell array 104. The memory cell array 104 includes a protected-cell zone 114 having at least one mine 112, and a free-cell zone 116 having a lock 108 storing a key value 110).
It would have been obvious to one having ordinary skill in the art to combine Pawlowski and Li because Li’s secured zone combined with Pawlowski’s partitions protects sensitive data from unwanted access (¶0022).
Per claim 9, Pawlowski discloses: further comprising receiving, from a host, a command to set a security mode of the memory array (¶0022; For example, data could be written to the DRAM array 34 itself that specifies whether the DRAM array 34 should be partitioned, and, if so, the size of the partitioned region 124. Other techniques may also be used  and ¶0034; The control logic 256 also includes a mode register 264 that may be programmed by signals coupled through the command bus 260 during initialization of the SDRAM 200. The mode register 264 then generates mode control signals that are used by the control logic 256 to control the operation of the SDRAM 200 in various modes).
Per claim 10, Pawlowski discloses: further comprising receiving the command via a command bus coupling the host to a memory device hosting the memory array (¶0022; For example, data could  The control logic 256 also includes a mode register 264 that may be programmed by signals coupled through the command bus 260 during initialization of the SDRAM 200. The mode register 264 then generates mode control signals that are used by the control logic 256 to control the operation of the SDRAM 200 in various modes).
Per claim 11, Pawlowski discloses: further comprising receiving, from a host, a command to set the second rate wherein the first rate is a default rate (¶0022; For example, data could be written to the DRAM array 34 itself that specifies whether the DRAM array 34 should be partitioned, and, if so, the size of the partitioned region 124. Other techniques may also be used  and ¶0034; The control logic 256 also includes a mode register 264 that may be programmed by signals coupled through the command bus 260 during initialization of the SDRAM 200. The mode register 264 then generates mode control signals that are used by the control logic 256 to control the operation of the SDRAM 200 in various modes).
Per claim 12, Pawlowski discloses: further comprising, responsive to receiving the command, setting the second rate from a predefined quantity of rates (¶0022; For example, data could be written to the DRAM array 34 itself that specifies whether the DRAM array 34 should be partitioned, and, if so, the size of the partitioned region 124. Other techniques may also be used  and ¶0034; 
Per claim 13, Pawlowski discloses: further comprising operating the second region of the memory array in accordance with the second refresh mode to increase the reliability of the second region of the memory array (fig. 3, ¶0021 The partitioned memory region 124 is refreshed at the normal refresh rate that is selected to ensure that data retention errors do not occur. As a result, the data read from the DRAM array 34 in the partitioned region 124 is immediately available to the CPU 14 through the memory controller 30 without the need to first read a corresponding ECC syndrome and then use the syndrome to check and possibly correct data read from the DRAM array 34. The area of the DRAM array 34 not in the partitioned memory region 124 can be refreshed at a reduced rate using ECC techniques to correct any data errors resulting from the reduced refresh rate.; the examiner interprets the secure and unsecure region in view of retention errors wherein the region requiring a low refresh rate is unsecure and the region operation under normal refresh rates are secure).
Per claim 14, Pawlowski discloses: wherein the first region and the second region are implemented in a same module (fig. 1 and 3, ¶0042-¶0072).
Per claim 15, Pawlowski discloses: wherein the first region and the second region are implemented in different modules that share a same register setting (fig. 3, ¶0042-¶0072 corresponding disclosure of bank and partitions across each bank; plurality of banks).


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski 20080092016 herein Pawlowski in view of Saifuddid et al. 20170148504 herein Saif.

Per claim 16, Pawlowski discloses: a memory array; and control circuitry coupled to the memory array and configured to: (fig. 1) responsive to receipt of a first operation mode, operate the memory array in accordance with a first refresh mode in which the memory array is refreshed at a first rate; (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may occur. This rate is preferably at least twice as slow as the rate at which memory cells in the partitioned region 124 of the array 34 are refreshed. The memory cells in the partitioned region 124 of the array 34 are refreshed at a normal rate that is generally sufficient for no data retention errors to occur; examiner notes that under the normal refresh mode data is refreshed a normal rate) and responsive to receipt of a second operation mode, operate a second region of the memory array in accordance with a second refresh mode in which a first region of the memory array is refreshed at the first rate and the second region of the memory array is refreshed at a second rate that is different than the first rate; responsive to receipt of a third operation mode, (¶0023; The DRAM device 102 then enters a low power refresh mode in which the memory cells in the array 34 outside of the partitioned region 124 are refreshed at a rate that is sufficiently low that data retention errors may occur. This rate is preferably at least twice as slow as the rate at which memory cells in the partitioned region 124 of the array 34 are refreshed. The memory cells in the partitioned region 124 of the array 34 are refreshed at a normal rate that is generally sufficient for no data retention errors to occur; examiner notes that under the low power refresh mode data is refreshed at 2x slower than normal rate) 
Pawlowski discloses operating at multi modes and also discloses multiple low power modes but does not specifically disclose: operate a third region of the memory array in accordance with a third refresh mode in which the first region of the memory array is refreshed at the first rate and the third region of the memory array is refreshed at a third rate that is different than the first rate and the second rate.
However, Saif discloses: operate a third region of the memory array in accordance with a third refresh mode in which the first region of the memory array is refreshed at the first rate and the third region of the memory array is refreshed at a third rate that is different than the first rate and the second rate ([0029] In self-refresh mode, refreshes of the DRAM die are controlled via refresh commands issued by a local DRAM die controller integrated into the DRAM die itself. The refresh rate at which refresh commands are issued by the integrated DRAM die controller may be a proprietary low refresh rate specified by the vendor of the DRAM die that uses less power than the DRAM specification-defined refresh rate for use in controller-managed refresh mode (for DRAMs produced by any vendor). Establishment of the refresh rate for self-refresh mode may be based on a power screening and a temperature for optimized power usage of the DRAM die, in an example. PASR mode is a low-power extension of self-refresh mode whereby certain portions of the DRAM die operate in accordance with self-refresh mode, while refreshes to particular portions of the DRAM die are turned off altogether to save power. The non-refreshed portion of the DRAM die will lose their contents over time).
It would have been obvious to one having ordinary skill in the art to combine Pawlowski and Saif because Saif’s PASR mode combined with Pawlowskis multiple low power partitions would further improve the power savings by being able to turn off parts of the DRAM (¶0029).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski 20080092016 herein Pawlowski and Saifuddid et al. 20170148504 herein Saif in view of Li 20090241200 herein Li.
Per claim 17, the combined teachings of Pawlowski and Saif discloses a plurality of regions operating at different refresh rates but does not specifically disclose: wherein the control circuitry is further configured to operate the third region wherein the first region is unsecure, the second region is secure, and the third region is secure.
However, Li discloses: wherein the control circuitry is further configured to operate the third region wherein the first region is unsecure, the second region is secure, and the third region is secure (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an 
It would have been obvious to one having ordinary skill in the art to combine Pawlowski and Saif with Li because Li’s secured zones combined with Pawlowski and Saif’s partitions protects sensitive data from unwanted access (¶0022).
Per claim 18, Li discloses: wherein the second region is secured using a first key and the third region is secured using a second key and wherein the first key is different from the second key (¶0021; FIG. 1 is a block diagram showing a security memory device 100, in accordance with an embodiment of the present invention. The security memory device 100 includes control logic unit 106 in communication with a memory cell array 104. The memory cell array 104 includes a protected-cell zone 114 having at least one mine 112, and a free-cell zone 116 having a lock 108 storing a key value 110; fig. 5 comp 510).
Per claim 19, Pawlowski discloses: wherein the controller is further configured to operate the third region of the memory array in accordance with the third refresh mode wherein the first rate, the second rate, and the third rate are selected based on a priority of the first region, a priority of the second region, and a priority of the third region (¶0012; Memory cells that store frequently accessed data may be refreshed at a normal rate that does not require ECC techniques to ensure data integrity. As a result, this frequently accessed data is immediately available without the need to enter and exit the reduced power refresh mode. In the event most of the data stored in the semiconductor device are accessed infrequently, the power saved can approach the power savings that are achieved by placing the entire semiconductor device in the reduced power refresh mode; examiner notes that priority is determined by data stored in the partition).
Per claim 20, Pawlowski discloses: set the first rate for a region with the lowest priority; and set the third rate for a region with the highest priority (¶0012; Memory cells that store frequently 

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138